Citation Nr: 0933682	
Decision Date: 09/09/09    Archive Date: 09/17/09

DOCKET NO.  05-40 288	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to a higher initial evaluation for residuals of 
lumbosacral injury, currently assigned a 20 percent 
evaluation.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Hudson, Counsel


INTRODUCTION

The Veteran had active service from June 1988 to November 
1988; from April 1989 to May 1990; and from January 1996 to 
March 2004.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a regional office (RO) rating decision 
of January 2005, which granted service connection for 
residuals of lumbosacral injury, and assigned a 10 percent 
rating effective the day after the Veteran's discharge from 
service in March 2004.  During the course of appellate 
development, in a December 2006 rating decision, the rating 
for her residuals of lumbosacral injury was increased to 20 
percent, effective in March 2004.  That issue remains on 
appeal, as a grant of less than the maximum available rating 
does not terminate the appeal, unless the Veteran expressly 
states she is satisfied with the assigned rating.  See AB v. 
Brown, 6 Vet.App. 35, 38 (1993).  

In a separate June 2007 rating decision, the RO granted 
service connection for sciatica of the left leg, as secondary 
to the service-connected residuals of lumbosacral injury, and 
awarded a 10 percent rating for the disorder.  She was 
notified of this decision in June 2007, in correspondence 
separate from that involving the appeal, and she was notified 
of her appellate rights.  She did not appeal that decision, 
nor was it mentioned in the December 2007 supplemental 
statement of the case.  In view of the clear notice to the 
Veteran of this separate issue, and the absence of any 
recorded intent on the part of the Veteran to appeal the 
issue, it is the Board's judgment that the issue of the 
rating assigned for sciatica of the left leg is not before 
the Board.  

Although the Veteran has submitted evidence of a medical 
disability, and made a claim for the highest rating possible, 
she has not submitted evidence of unemployability, or claimed 
to be unemployable; therefore, the question of entitlement to 
a total disability rating based on individual unemployability 
due to service-connected disabilities (TDIU rating) has not 
been raised.  See Rice v. Shinseki, No. 06-1445 (U.S. Vet. 
App. May 6, 2009); Roberson v. Principi, 251 F.3d 1378 (Fed. 
Cir. 2001).  


FINDINGS OF FACT

1.  Since the effective date of service connection, residuals 
of lumbosacral injury have been manifested by limitation of 
motion, but not ankylosis or flexion limited to 30 degrees or 
less, with periodic exacerbations during which she 
experiences muscle spasms, and severe pain, but without 
incapacitating episodes requiring treatment and bedrest 
prescribed by a physician.  

2.  The schedular criteria are adequate.


CONCLUSION OF LAW

Since the effective date of service connection, the criteria 
for an evaluation in excess of 20 percent for residuals of 
lumbosacral injury have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.40, 4.45, 4.71a, 
Diagnostic Codes 5237, 5243 (2008).   


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2009)), imposes obligations on VA in terms of its duties to 
notify and assist claimants.  


Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim, and of her and VA's 
respective obligations in obtaining various types of 
evidence.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Such notice 
was provided in connection with the Veteran's service 
connection claim in June 2004, prior to the initial 
adjudication of her claim.

For an increased compensation claim, the veteran must be 
notified that he or she must provide, or ask VA to obtain, 
medical or lay evidence demonstrating a worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008).  

However, this is an initial rating case, and the Federal 
Circuit Court has held that once service connection is 
granted the claim is substantiated, additional notice is not 
required, and any defect in the notice is not prejudicial.  
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); see 
also Sutton v. Nicholson, 20 Vet. App. 419 (2006).  
Nevertheless, in a letter dated in March 2006, the Veteran 
was informed that a disability rating was assigned for 
service-connected disabilities, under a rating schedule, and 
that the rating could change if the condition changed.  She 
was told that a disability rating will be determined under 
the rating schedule, with ratings ranging from 0 percent to 
as much as 100 percent (depending on the disability 
involved), based on the nature of the symptoms of the 
condition for which disability compensation is being sought, 
their severity and duration, and their impact upon 
employment.  Although she was not explicitly told to provide 
information as to the impact of the condition on daily life, 
the notice letter also provided examples of the types of 
medical and lay evidence that the claimant may submit (or ask 
the Secretary to obtain), including "[s]tatements from 
employers as to job performance, lost time, or other 
information regarding how your condition(s) affect our 
ability to work" or "[s]tatements discussing your 
disability symptoms from people who have witnessed how they 
affect you."  This letter also provided information 
regarding effective dates.  See Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  

With respect to the duty to assist, the Veteran's service 
treatment records have been obtained.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  Identified VA and private treatment 
records have been obtained, and appropriate VA examinations 
obtained in August 2004, November 2006, and May 2007.  The VA 
examinations were thorough, and, in conjunction with the 
other evidence of record, provide an adequate basis for a 
decision, taking into consideration the Veteran's prior 
medical history, and describing the disabilities in 
sufficient detail for the Board to make an informed decision.  
Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  There is no 
objective evidence indicating that there has been a material 
change in the service-connected disorder since the claimant 
was last examined.  38 C.F.R. § 3.327(a).  The duty to assist 
does not require that a claim be remanded solely because of 
the passage of time since an otherwise adequate VA 
examination was conducted.  See VAOPGCPREC 11-95.  The VA 
examination was thorough and supported by VA outpatient 
treatment records.  The examination in this case is adequate 
upon which to base a decision.  The records satisfy 38 C.F.R. 
§ 3.326.

Thus, the Board finds that all necessary notification and 
development has been accomplished, and therefore appellate 
review may proceed without prejudice to the appellant.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  Significantly, 
neither the appellant nor her representative has identified, 
and the record does not otherwise indicate, any additional 
existing evidence that is necessary for a fair adjudication 
of the claim that has not been obtained.  Hence, no further 
notice or assistance to the appellant is required to fulfill 
VA's duty to assist the appellant in the development of the 
claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

II.  Higher Rating

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A § 1155; 38 C.F.R. Part 4.  
The disability must be considered in the context of the whole 
recorded history, including service medical records.  See 38 
C.F.R. § 4.2 (2008); Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  The period for consideration in this case extends 
from the March 28, 2004, effective date of the grant of 
service connection to the present.  See Fenderson v. West, 12 
Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 
(2007).  If the disability has undergone varying and distinct 
levels of severity throughout this time period, staged 
ratings may be assigned.  Id.  

On a VA examination in August 2004, the Veteran reported 
significant back pain on a nearly daily basis.  She denied 
any bowel or bladder symptoms, or significant radicular 
symptoms.  On examination, she was tender in the midline 
lumbar region.  Forward flexion was to 80 degrees, extension 
was to 20 degrees, lateral flexion was to 30 degrees 
bilaterally, and lateral rotation to 25 degrees bilaterally.  
Straight leg raising was negative bilaterally, and strength 
was 5/5 in the lower extremities.  Sensation was intact in 
the sural, saphenous peroneal, and tibial nerve 
distributions.  X-rays disclosed mild scoliosis with mild 
hypertrophic changes a the L4/L5 facet joint on the right.  

In October 2004, VA treatment records show that the Veteran 
complained of back pain.  She was able to work and do most 
things she wanted to, but her thoracic spine pain was worse.  
A magnetic resonance imaging (MRI) scan of the thoracic spine 
to the T9 level in January 2005 disclosed mild degenerative 
changes of the thoracic spine with no canal stenosis, and 
small disc protrusions at T5 through T8, slightly deforming 
the adjacent spinal cord with no cord signal change.  

In October 2005, the Veteran complained of low back pain, and 
was seen in the pain clinic for evaluation for epidural 
injection, which she stated she had had good results with in 
the past.  However, ultimately, she did not receive an 
injection at the VA facility.  
On an April 2006 VA examination, she was diagnosed with 
radiculopathy of the left leg.  However, an electromyogram in 
May 2006 was normal, and it was concluded that there was no 
electrodiagnostic evidence of lumbosacral radiculopathy.

On a VA examination in November 2006, the Veteran complained 
of continued low back pain.  Currently, she was working at a 
job that mostly required sitting.  She said that her back 
pain limited her activity level.  On examination, although 
she was able to extend to 30 degrees, pain began at 20 
degrees.  Flexion was to 90 degrees without much difficulty.  
She tolerated repetitive movements well.  There was no gross 
deformity of the spine and curvature appeared to be well-
aligned clinically.  Hip flexors, quadriceps, extensor 
hallucis longus, and foot dorsiflexion were all weaker on 
left, with strength 4/5 compared with 5/5 on the right.  She 
also had positive straight leg raising on the left, and 
negative the right.  An MRI was recommended.  

An MRI in November 2006 disclosed normal alignment.  At L4-L5 
and L5-S1, there was disc desiccation, disc bulge asymmetric 
to the right, and degenerative changes of the facets.  At L4-
L5, there was also thickening of the ligamentum flavum and 
mild narrowing of the right foramen.  The left foramina and 
central canal were adequate.  At L5-S1, there was no 
significant narrowing of the central canal or foramina.  
Otherwise, the lumbar spine did not reveal any significant 
abnormalities.  The impression was degenerative disc disease, 
worst at L4-L5.

In May 2007, another VA examination was performed, without 
the claims file for review.  She stated that she had been 
found to have two herniated discs in service. She had 
apparently had several pain clinic injections in the 
treatment of her back condition, which had not improved 
significantly over the last 10 years.  She had also developed 
sciatica in the left lower extremity.  She stated that 
recently her back pain had been worsening on a daily basis. 
She also suffered from flare-ups when her pain was 10/10; she 
estimated she had these flare-ups approximately 25 times 
during the last 12 months.  She said that she could not stand 
or walk more than 15 minutes, and her sleeping habits had 
been interrupted nightly for 3 years due to pain.  She had no 
trouble driving.  She could not lift more than 15 pounds, and 
took Darvocet and Flexoril.  She said that an MRI showed 
evidence of degenerative disc disease of small herniated 
discs in the thoracic area.  

On examination, she could walk on a toe-heel gait without any 
problems or weakness.  Straight leg raising was minimally 
positive on the left side.  On this examination, strength in 
the lower extremities was 5/5 bilaterally.  In the back, 
there was pain in the thoracolumbar area.  Lateral motions 
were 20 degrees bilaterally, with pain in the back.  Palpable 
tenderness was noted in the lower lumbar area.  There were no 
spasms.  Range of motion in the lumbar spine revealed 70 
degrees of flexion and 15 degrees of extension with some 
pain.  Three repetitions resulted in some back pain with no 
loss of motion or significant spasm.  X-rays showed 
degenerative disc disease in the lower thoracic area of T11-
12, L1, as well as narrowing of the L4-5, and, to a slight 
extent, the L5-S1 level.  There was an exaggerated lordosis 
curve on the lateral views.  The examiner concluded that the 
Veteran had chronic back pain with left sciatica as the 
result of an in-service injury.  She continued to have pain 
and discomfort, and her sciatica remained persistent.  The 
possibility of surgical intervention was discussed, but her 
symptomatology was insufficient to recommend surgery at that 
time.  Any surgical correction of her problem would present 
difficulty in ridding her of back pain.  The final diagnoses 
were herniated disc disease, lumbar spine, and left sciatica.  

Other than the occasions mentioned above, the post-service 
treatment records show no complaints pertaining to the back, 
except for a few notations of chronic and stable low back 
pain, treated with Darvocet, despite her regular treatment 
(at least every two months) for a number of other conditions.  
These records do not show that the Veteran complained of 
sleeping problems due to her back pain, although on multiple 
occasions, she complained of sleep problems due to night 
terrors, nightmares, and/or walking and talking in her sleep.  
In October 2007, she was suspected to have an REM sleep 
disorder, and was referred to neurology for an evaluation.  A 
December 2007 nurse's note in the neuroloy clinic shows these 
complaints, as well as back pain and sciatica.  


Under the general rating formula for diseases and injuries of 
the spine, for forward flexion of the thoracolumbar spine 
greater than 30 degrees but not greater than 60 degrees, or 
the combined range of motion of the thoracolumbar spine not 
greater than 120 degrees, or muscle spasm or guarding severe 
enough to result in an abnormal gait or abnormal spinal 
contour such as scoliosis, reversed lordosis, or abnormal 
kyphosis, a 20 percent rating is warranted.  38 C.F.R. § 
4.71a, General Rating Formula for Diseases and Injuries of 
the Spine, Codes 5235-5243 (2008).  

For a higher rating, forward flexion of the thoracolumbar 
spine to 30 degrees or less, or with favorable ankylosis of 
the entire thoracolumbar spine warrants a 40 percent rating.  
Unfavorable ankylosis of the entire thoracolumbar spine 
warrants a 50 percent rating.  Id. 

The Veteran's range of forward flexion in the lumbar spine 
has varied from 70 to 90 degrees during the appeal period, 
which does not even meet the criteria for the 20 percent 
rating currently in effect, based solely on that criteria.  
Further, this range of motion, as well as the range of 
extension and lateral movements rules out ankylosis, 
favorable or unfavorable.  In this regard, for VA 
compensation purposes, unfavorable ankylosis is a condition 
in which the entire cervical spine, the entire thoracolumbar 
spine, or the entire spine is fixed in flexion or extension, 
and the ankylosis results in one or more of the following: 
difficulty walking because of a limited line of vision; 
restricted opening of the mouth and chewing; breathing 
limited to diaphragmatic respiration; gastrointestinal 
symptoms due to pressure of the costal margin on the abdomen; 
dyspnea or dysphagia; atlantoaxial or cervical subluxation or 
dislocation; or neurologic symptoms due to nerve root 
stretching.  Fixation of a spinal segment in neutral position 
(zero degrees) always represents favorable ankylosis.  Id., 
Note (5).  Ankylosis is "immobility and consolidation of a 
joint due to disease, injury, or surgical procedure."  
Colayong v. West, 12 Vet App 524 (1999) (citing Dorland's 
Illustrated Medical Dictionary 86 (28th Ed. 1994).  

Any associated objective neurologic abnormalities are to be 
evaluated separately under an appropriate diagnostic code.  
Id., Note (1).  In this case, there is no indication of any 
such neurologic symptoms, other than the left leg sciatica, 
for which the Veteran has been granted service connection and 
a 10 percent rating.  

Under the General Formula, these criteria are to be applied 
irrespective of whether there are symptoms such as pain 
(whether or nor it radiates), stiffness, or aching in the 
affected area of the spine.  Id.  In this regard, they "are 
meant to encompass and take into account the presence of 
pain, stiffness, or aching, which are generally present when 
there is a disability of the spine."  68 Fed. Reg. at 51,455 
(Supplementary Information).  Nevertheless, additional 
functional impairment warranting a higher rating based on 
weakened movement, excess fatigability, incoordination, or 
other functional loss, and whether pain limits functional 
ability during flare-ups or when the joint is used repeatedly 
over a period of time was similarly not shown during the 
relevant periods.  See DeLuca v. Brown, 8 Vet. App. 202, 205- 
207 (1995); 38 C.F.R. §§ 4.40, 4.45.  

The Veteran has been rated under Diagnostic Code 5237, which 
pertains to lumbosacral strain.  However, the most recent VA 
examination included a diagnosis of herniated disc disease.  
Intervertebral disc syndrome may rated based on the general 
formula for rating spine conditions, or, alternatively, based 
on incapacitating episodes, whichever results in the higher 
evaluation when combined under 38 C.F.R. § 4.25.  38 C.F.R. 
§ 4.71a, Diagnostic Codes 5235-5243 (2008).  

When rated based on incapacitating episodes, a 20 percent 
rating is warranted for intervertebral disc syndrome with 
incapacitating episodes having a total duration of at least 
two weeks but less than four weeks during the past 12 
months.  A 40 percent rating is warranted when there are 
incapacitating episodes having a total duration of at least 
four weeks but less than six weeks during the past 12 months; 
and a 60 percent rating is warranted when there are 
incapacitating episodes having a total duration of at least 
six weeks during the past 12 months.  An "incapacitating 
episode" is a period of acute signs and symptoms due to 
intervertebral disc syndrome that requires bed rest 
prescribed by a physician and treatment by a physician.  
38 C.F.R. § 4.71a, Diagnostic Code 5243.  

At her RO hearing in November 2007, the Veteran stated that 
she had incapacitating episodes from her service-connected 
back disorder at least once a month, which lasted anwhere 
from a few hours to 4 weeks.  She stated that what she did 
during these episodes was take her regular mediation, lie 
down, and ice her back or sciatic nerve.  She said that 
doctors had told her there was not a whole lot they could do.  
The Veteran said it affects her whole life.  She needs her 
medication to be able to perform her job.  She has a desk 
job, but has to get up frequently to move around due to her 
back.  She stated that she goes to work even with flare-ups 
so severe that she is bent over, because she is worried she 
will lose her job if she stays home every time she has a 
flare-up of back pain.  She estimated in the last 6 months 
her back had been severe enough that she had to go to work 
bent over, and use an ice pack there to try to get the spasm 
under control so that she could straighten up, from 6 to 10 
times.  She said she sees a doctor at VA when she needs to, 
although not every time she has back pain, because they had 
told her there was nothing they could do.  Moreover, she has 
tried to be seen when she has had a bad episode, but has been 
unable to get in; the last time, for 3 weeks.  She felt that 
the most recent MRI has shown more degeneration in the lumbar 
area.  She felt that the 20 percent rating is completely 
inadequate.  She stated that she could not sit through a two 
hour movie or walk around and shop for hours and other 
activities were limited.  She felt that she gets only 3 hours 
of sleep per night due to her back pain.  She could only lift 
15 pounds.  She did abdominal exercise for her back, but did 
not run or other exercise.  She also got flare up s if 
walking or sitting or driving for too long.  

The Veteran's mother wrote, in November 2007, that the 
Veteran had gone to work during periods of back pain even 
though she could not stand erect.  She had taken the Veteran 
to clinics for epidural injections on multiple occasions, 
although the injections only provided temporary relief.  Her 
roommate also wrote in November 2007 that she had witnessed 
many episodes of back and sciatic nerve pain.  Several times 
when she was unable to straighten up, she still went to work.  
Many times her sciatic nerve would flare up causing her to 
spend hours and sometimes days in a prone position to stay of 
the nerve.  On one occasion, she had to miss a prepaid 
vacation due to back and sciatic pain.  The roommate stated 
that she had observed the Veteran's constant back pain.  

However, the medical records do not show that the Veteran has 
sought treatment for her back condition during a flare-up.  
The records show her treatment for various conditions at 
least every other month, but her back condition has been 
rarely mentioned, and when it has been mentioned, it has been 
described as "chronic and stable."  These records also do 
not attribute her sleeping difficulties to her back 
condition, but rather to other factors, such as nightmares, 
and most recently, an REM sleep disorder has been suspected.  
Telephone calls have not mentioned any back flare-ups.  

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Madden v. 
Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 
523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 
367 (2001).  Equal weight is not accorded to each piece of 
evidence contained in the record; every item of evidence does 
not have the same probative value.  

Medical evidence is generally required to establish a medical 
diagnosis or to address questions of medical causation; lay 
assertions of medical status do not constitute competent 
medical evidence for these purposes.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494 (1992).  However, lay assertions may 
serve to support a claim for service connection by supporting 
the occurrence of lay-observable events or the presence of 
disability or symptoms of disability subject to lay 
observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see 
Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) 
(addressing lay evidence as potentially competent to support 
presence of disability even where not corroborated by 
contemporaneous medical evidence).  Competency must be 
distinguished from weight and credibility, the later is a 
factual determination going to the probative value of the 
evidence.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  

In this case, given the frequency with which the Veteran's 
regularly receives medical treatment, the Board finds the 
absence of any indication of a flare-up in any of the 
treatment records to outweigh her testimony regarding the 
frequency and duration of flare-ups.  Moreover, flare-ups 
once a month, of duration ranging from several hours to 4 
weeks, are not consistent with a failure to report any of 
these episodes during any of her approximately bi-monthly 
clinic visits.  Instead, the back condition, when noted, has 
been described as stable.  It should be emphasized that the 
Board does not mean to imply that the Veteran is deliberately 
exaggerating the severity of her condition, but, rather, that 
her subjective recollections do not demonstrate 
incapacitating episodes, as contemplated by the rating 
schedule.  In contrast, the medical record entries are 
recorded at the approximate time they take place.  Finally, 
the Veteran herself states that she usually goes to work 
during a flare-up; this is not an "incapacitating" flare-
up, even without consideration of the legal requirement, 
under the rating schedule, of treatment and bed rest 
prescribed by a physician.  In view of these factors, the 
Board finds that the criteria for a higher rating based on 
incapacitating episodes have not been met.

Extraschedular Consideration

The Veteran's representative states that the schedular 
criteria are inadequate in requiring treatment by a physician 
and bed rest for an incapacitating episode.  The Veteran said 
that she has tried to be seen when she had a bad episode, but 
could not get an appointment in time; the last time, for 3 
weeks.  Thus, the Board must address the question of whether 
to refer the case for an extraschedular rating.  See 
Barringer v. Peak, No. 06-3088 (U.S. Vet. App. Sept. 16, 
2008).  In this regard, the standard of marked interference 
with employment required for an extraschedular evaluation is 
less than the standard for a TDIU rating.  See Thun v. Peake, 
22 Vet. App. 111 (2008).  

The United States Court of Appeals for Veterans Claims 
(Court) has set forth a three-step analysis which provides 
additional guidance in determining whether referral for 
extraschedular consideration is appropriate.  See Thun, 
supra.  According to Thun, the initial step is a comparison 
between the level of severity and symptomatology of the 
claimant's service-connected disability with the established 
criteria found in the rating schedule for that disability.  
Id.  If the criteria reasonably describe the claimant's 
disability level and symptomatology, then the claimant's 
disability picture is contemplated by the rating schedule, 
the assigned schedular evaluation is, therefore, adequate, 
and no referral is required.  

In the second step of the inquiry, however, if the schedular 
evaluation does not contemplate the claimant's level of 
disability and symptomatology and is found inadequate, the RO 
or Board must determine whether the claimant's exceptional 
disability picture exhibits other related factors such as 
those provided by the regulation as "governing norms."  38 
C.F.R. 3.321(b)(1) (related factors include "marked 
interference with employment" and "frequent periods of 
hospitalization").  When the rating schedule is inadequate 
to evaluate a claimant's disability picture and that picture 
has related factors such as marked interference with 
employment or frequent periods of hospitalization, then the 
case must be referred to the Under Secretary for Benefits or 
the Director of the Compensation and Pension Service for 
completion of the third step--a determination of whether, to 
accord justice, the claimant's disability picture requires 
the assignment of an extraschedular rating.  Id.  

In addressing the first step, the Board finds that the 
Veteran's back disability picture is contemplated by the 
rating schedule, which provides for higher evaluations for 
low back disorders.  As discussed above when addressing the 
criteria for an incapacitating episode, she has generally 
gone to work during the flare-ups, and has not sought medical 
treatment, or reported a history of such episodes during any 
of her regular visits.  Instead, the condition has been 
described as stable.  Thus, the flare-ups have been shown 
neither to be incapacitating nor requiring treatment and bed 
rest prescribed by a physician.  Therefore, the ratings are 
adequate, and referral for extraschedular consideration is 
not required.  As discussed above, the Veteran's symptoms do 
not meet the criteria for a higher rating during the appeal 
period.  

Because the schedular criteria are adequate, it is not 
necessary to proceed to the second step, a discussion of 
whether the exceptional disability picture exhibits other 
related factors such as those provided by the regulation as 
"governing norms," such as "marked interference with 
employment" and "frequent periods of hospitalization."  
See Thun, supra.  The Board does observe, however, that 
although the Veteran was discharged from service due to her 
back condition, she has been employed since her discharge, 
and no periods of hospitalization since service have been 
shown.  Thus, the schedular criteria are adequate, and 
referral for extraschedular consideration is not appropriate 
in this case.

In conclusion, the schedular criteria are adequate, and the 
preponderance of the evidence is against the claim for a 
rating higher than 20 percent for residuals of lumbosacral 
injury, based on either the general formula or incapacitating 
episodes.  Moreover, there has been no identifiable period of 
time since the effective date of service connection when a 
higher rating has been warranted.  The Veteran's residuals of 
lumbosacral injury does not more closely approximate the 
criteria for a higher rating.  Accordingly, the benefit-of-
the-doubt does not apply, and the claim must be denied.  38 
U.S.C. § 5107(b); see Ortiz v. Principi, 274 F.3d 1361 (Fed. 
Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

A rating in excess of 20 percent for residuals of lumbosacral 
injury is denied.



____________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


